Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/24/2020, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, each of the information disclosure statement is being considered by the examiner.
Status of the Claims
Claims 1-6, 19, 21, 38, 40 and 58-67 are pending.

Election of Invention
	Applicants’ election without traverse, of the invention of Group I (claims 1-6, 38 and 58-67), see page 1 of Remarks filed on 10/26/2022), is acknowledged and entered.
Applicants’ election of the following species (see pages 1-2 of Remarks filed on 10/26/2022), is acknowledged and entered:
Apratoxin S9 (see Figure 1 below), as the elected specific compound representing a compound of formula 1 (see Figure 1 below).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Because Applicant did not distinctly and specifically point out the supposed errors in the species election requirement, the election of species has been treated as an election of species without traverse (MPEP § 818.01(a)).
A compound of formula 1 reads on the Applicants’ elected compound wherein:
X = S;
2) Y = H, methyl, and a pyrrolidinyl ring formed from Y and R and the adjacent atoms attached to them;
3) R = methyl, sec-butyl, tert-butyl, p-methoxybenzyl, a pyrrolidinyl ring formed from Y and R and the adjacent atoms attached to them; 
	4) R1 = methyl; and
	5) R2 = R3 = H.
	 Claims 19, 21 and 40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected invention. Therefore, claims 1-6, 38 and 58-67 are subject of the Office action below.

Priority
This application, filed on 04/24/2020, is a CON of US application No. 16/272,636, filed on 02/11/2019 (ABN), which is a CON of US application No. 15/120,356, filed on 08/19/2016 (ABN), which is a 371 of PCT/US2015/016743, filed 02/20/2015, which claims a priority to U.S. provisional application No. 61/942,495, filed on 02/20/2014.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 38 and 58-67 are rejected under 35 U.S.C. 103 as being unpatentable over Luesch (WO2012158933A2, published 11/22/2012) in view of PubChem CID 125415 (available 08/08/2005), corresponding to (R)-4-amino-5-mercaptopentanoic acid (compound 2, Scheme 2 below).
The Applicants claim an apratoxin compound off formula 1 (see Figure 2 below), or a pharmaceutically acceptable salt thereof, and a pharmaceutical composition comprising a compound of formula 1, or a pharmaceutically acceptable salt thereof, and a pharmaceutically acceptable carrier.
Similar to claims 1-6, 38 and 58-67, Luesch teaches structurally analogous apratoxin compound of formula I, or a pharmaceutically acceptable salt thereof, and a pharmaceutical composition comprising a compound of formula I, or a pharmaceutically acceptable salt thereof, and a pharmaceutically acceptable carrier. Please see abstract, page 2, page 9, lines 4-6 and Figure 2 below. The inventive compounds are disclosed as useful in the therapy of disorders such as autoimmune diseases, inflammation and cancer. Please see abstract and page 2.
Luesch’s compound of formula I only differs slightly from Applicants’ compound of formula 1 in that Luesch’s compound of formula I exhibits an S stereochemistry at the chiral carbon of the heterocyclic ring moiety, whereas, Applicants’ compound of formula 1 exhibits an R stereochemistry.  Please see Figure 2 and Table summary below for side by side comparison of Applicants’ compound of formula 1 and Luesch’s compound of formula I.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Applicants’ compound (1)
Luesch’s compound (I)
X = S or O
X = S or O
Y = H or optionally substituted alkyl
Y = H or Me (an alkyl)
R = alkyl optionally substituted with OH, OMe, SH, SMe, or optionally substituted phenyl, NH2, NH-alkyl, or N(alkyl)(alkyl); or each R = side chain of a naturally occurring or non-naturally amino acid;
R = alkyl optionally substituted with OH, OMe, SH, SMe, or optionally substituted phenyl, NH2, NH-alkyl, or N(alkyl)(alkyl); or each R = side chain of a naturally occurring or non-naturally amino acid;
or each Y and R and the adjacent atoms attached to them, can combine to form a heterocyclic ring;
or each Y and R and the adjacent atoms attached to them, can combine to form a heterocyclic ring;
R1 = optionally substituted alkyl;
R’ = H or alkyl;
R2 = H or optionally substituted alkyl; and
R’’ = H or alkyl; and
R3 = H or optionally substituted alkyl or -C(O)alkyl.
R2 = H or optionally substituted alkyl or -C(O)alkyl.












Among the exemplary compounds, Luesch (see page 23), also teaches Apratoxin S4. Apratoxin S4 (Applicants’ compound BK, see instant specification, page 55, Scheme 5), is an S stereoisomer of Applicants’ elected compound (Apratoxin S9, see discussions above). Please see Figure 3 below for side by side comparison of Apratoxin S9 and Apratoxin S4.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Although Luesch is not explicit in teaching an R stereoisomer of the apratoxin compound, the claimed invention would have been obvious over Luesch.
This is because Luesch discloses that the compounds of the invention are capable of existing in isomeric forms within the scope of the invention. For example, Luesch on page 21, lines 21-34 and page 22, lines 1-4, states: 
“The compounds herein may also be represented in multiple tautomeric forms, in such instances, the invention expressly includes all tautomeric forms of the compounds described herein, even though only a single tautomeric form may be represented. All such isomeric forms of such compounds herein are expressly included in the present invention. ………. The term isomers is intended to include diastereoisomers, enantiomers, regioisomers, structural isomers, rotational isomers, tautomers, and the like. For compounds which contain one or more stereogenic centers, e.g., chiral compounds, the methods of the invention may be carried out with an enantiomerically enriched compound, a racemate, or a mixture of diastereomers”.

Regarding the term isomer, stereoisomer, chiral diastereomer or enantiomer, Luesch recites:
i) “The term chiral refers to molecules which have the property of nonsuperimposability of the mirror image partner” (see page 17, lines 1-2);
ii) “The term "diastereomers" refers to stereoisomers with two or more centers of dissymmetry and whose molecules are not mirror images of one another” (see page 17, lines 4-5); 
iii) “The term "enantiomers" refers to two stereoisomers of a compound which are non-superimposable mirror images of one another” (see page 17, lines 6-7); and
iv) “The term "isomers" or "stereoisomers" refers to compounds which have identical chemical constitution, but differ with regard to the arrangement of the atoms or groups in space” (see page 17, lines 9-11).
Therefore, a macrocyclic compound of Luesch, wherein, the dihydrothiazole moiety (X = S) or dihydrooxazole moiety (X = O), exhibits an R stereochemistry at the chiral carbon (e.g., Applicants’ compound of formula 1) is necessarily, a diastereomer of Luesch’s compound of formula I.
Such a small difference in structure is considered to be a homolog of the other compound and is considered obvious: 
“Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious).”  MPEP 2144.09, section II

In the instant case, the position isomers of the same apratoxin compound derivative would not be expect to result in different properties and there is a reasonable expectation that a diastereomer of apratoxin compound of formula I such as Apratoxin S4, wherein, the dihydrothiazole moiety (X = S), exhibits an R stereochemistry at the chiral carbon (e.g., Apratoxin S9, Applicants’ elected compound), would have similar properties to that of the Apratoxin S4. 
Applicants can overcome an obviousness rejection based on structural similarity by presenting unexpected results (See MPEP 2144.09, section III, part V).  In the instant case, no such unexpected results that can overcome the obviousness rejection based on structural similarity of Apratoxin S4 and Applicants’ elected compound (Apratoxin S9), have been presented. 
Furthermore, the selection or generation of apratoxin compound of formula I exhibiting an R stereochemistry at the chiral carbon of the dihydrothiazole moiety (X = S), such as Applicants’ compound of formula 1, would have been a matter well within the skill of the artisan at the time of the filing and would not have been outside the realm of knowledge generally available to the skilled artisan.
This is because, Luesch on page 22, Scheme I, discloses using an enantiomerically enriched allyl (S)-4-amino-5-(tritylthio)pentanoate (column 20, compound 8b, Scheme I, step f, illustrated in Scheme 1 below) in order to generate the (S)-dihydrothiazol moiety in of the compound of formula (I). Retrosynthetic analysis would have directed one of the ordinary skill in the art to (S)-4-amino-5-mercaptopentanoic acid (compound 1, Scheme 1 below), as the precursor of compound 8b. Please see Scheme 1 below for illustration.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Since Luesch clearly provides for a diastereomer of a compound of formula I, a person skilled in the art would have employed analogous reagent such as enantiomerically enriched allyl (R)-4-amino-5-(tritylthio)pentanoate (compound 3, Scheme 2 below) in the protocol Luesch, in order to generate a diastereomer of  Luesch’s Apratoxin S4 (e.g., Apratoxin S9, Applicants’ elected compound), wherein, the dihydrothiazole moiety (X = S), exhibits an R stereochemistry at the chiral carbon. The (R)-4-amino-5-mercaptopentanoic acid (compound 2, Scheme 2 below) that a person of the ordinary skill in the art would have employed in order to generate compound 3, is known in the art at the time of the filing, i.e., since 08/08/2005 (PubChem CID 125415). 

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

At the time of the instant invention, a person of ordinary skill in the art would have found it obvious to employ analogous reagent such as enantiomerically enriched allyl (R)-4-amino-5-(tritylthio)pentanoate (compound 1, Scheme 2 above) in the protocol Luesch, in order to generate a diastereomer of  Luesch’s Apratoxin S4 (e.g., Apratoxin S9, Applicants’ elected compound),	 wherein, the dihydrothiazole moiety (X = S), exhibits an R stereochemistry at the chiral carbon. 
The skilled artisan would have had a reasonable expectation that the structurally analogous macrocyclic compound would be similarly bioactive.
Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
MPEP 2143(e) states: The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. 
A reference is good not only for what it teaches by the direct anticipation but also for what one of ordinary skill might reasonably infer from the teachings.  In re Opprecht 12 USPQ2d 1235, 1236 (Fed. Cir. 1989); In re Bode 193 USPQ 12 (CCPA 1976).  A reference is not limited to working examples.  In re Fracalossi 215 USPQ 569 (CCPA 1982).  
            In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Thus, the claims fail to patentably distinguish over the state of the art as represented by the cited references. 

Non-Statutory Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

U.S. Patent No. 9,181,304
Claims 1-6, 38 and 58-67 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. patent No. 9,181,304 (reference patent), in view of PubChem CID 125415 (created 08/08/2005), corresponding to (R)-4-amino-5-mercaptopentanoic acid (compound 3, Scheme 2 above).
Although the claims at issue are not identical, they are not patentably distinct from each other. The claims of the above cited patents are similarly directed to structurally analogous apratoxin compounds.
For example, the reference patent claims are directed to apratoxin compounds of formula IX. Please see Figure 4 and Table summary below for side by side comparison of Applicants’ compound of formula 1 and reference patent’s compound of formula IX.

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

Applicants’ compound (1)
reference patent’s   compound (IX)
X = S or O
X = S or O
Y = H or optionally substituted alkyl
Y = H or Me (an alkyl)
R = alkyl optionally substituted with OH, OMe, SH, SMe, or optionally substituted phenyl, NH2, NH-alkyl, or N(alkyl)(alkyl); or each R = side chain of a naturally occurring or non-naturally amino acid;
R = alkyl optionally substituted with OH, OMe, SH, SMe, or optionally substituted phenyl, NH2, NH-alkyl, or N(alkyl)(alkyl); or each R = side chain of a naturally occurring or non-naturally amino acid;
or each Y and R and the adjacent atoms attached to them, can combine to form a heterocyclic ring;
or each Y and R and the adjacent atoms attached to them, can combine to form a heterocyclic ring;
R1 = optionally substituted alkyl;
R’ = H or alkyl;
R2 = H or optionally substituted alkyl; and
R’’ = H or alkyl; and
R3 = H or optionally substituted alkyl or -C(O)alkyl.
R2 = H or optionally substituted alkyl or -C(O)alkyl.














Reference patent claim 3, recites compound 15. Compound 15, is Apratoxin S4 (Applicants’ compound BK, see instant specification, page 55, Scheme 5), which is an S stereoisomer of Applicants’ elected compound (Apratoxin S9, see discussions above). Please see Figure 5 below for side by side comparison of Apratoxin S9 and Apratoxin S4.

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

Similar to the instant application, the reference patent recognizes the utility of the apratoxin class of compounds in the treatment of cancer (see abstract).
Although the reference patent is not explicit in claiming an R stereoisomer of the apratoxin compound, the claimed invention would have been obvious over the reference patent.
   	This is because the reference patent on column 18, lines 13-18 and 24-30, recites:
“The compounds herein may also be represented in multiple tautomeric forms, in such instances, the invention expressly includes all tautomeric forms of the compounds described herein, even though only a single tautomeric form may be represented. All such isomeric forms of such compounds herein are expressly included in the present invention. ………. The term isomers is intended to include diastereoisomers, enantiomers, regioisomers, structural isomers, rotational isomers, tautomers, and the like. For compounds which contain one or more stereogenic centers, e.g., chiral compounds, the methods of the invention may be carried out with an enantiomerically enriched compound, a racemate, or a mixture of diastereomers”.

Regarding the term isomer, stereoisomer, chiral diastereomer or enantiomer, Luesch recites:
(i) “The term chiral refers to molecules which have the property of nonsuperimposability of the mirror image partner” (see column 14, line 37-40);
(ii)  “The term "diastereomers" refers to stereoisomers with two or more centers of dissymmetry and whose molecules are not mirror images of one another” (see column 14, lines 41-43); 
(iii) “The term "enantiomers" refers to two stereoisomers of a compound which are non-superimposable mirror images of one another” (see column 14, lines 44-47); and
(iv) “The term "isomers" or "stereoisomers" refers to compounds which have identical chemical constitution, but differ with regard to the arrangement of the atoms or groups in space” (see column 14, lines 48-51).
Therefore, an apratoxin compound of formula IX, wherein, the dihydrothiazole moiety (X = S) or dihydrooxazole moiety (X = O), exhibits an R stereochemistry at the chiral carbon (e.g., Applicants’ compound of formula 1) is necessarily, a diastereomer of the reference patent compound of formula IX.
The reference patent teaches using an enantiomerically enriched allyl (S)-4-amino-5-(tritylthio)pentanoate (column 20, compound 8b, Scheme I, step f, illustrated as compound 1 in figure 6 below) in order to generate the (S)-dihydrothiazol moiety in of the reference patent compound of formula IX. Retrosynthetic analysis would have directed one of the ordinary skill in the art to (S)-4-amino-5-mercaptopentanoic acid (compound 2, figure 5 below), as the precursor of compound 8b. Please see figure 5 below for illustration.

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

Since the reference patent clearly provides for a diastereomer of a compound of formula I (see discussions above), a person skilled in the art would have employed analogous reagent such as enantiomerically enriched allyl (R)-4-amino-5-(tritylthio)pentanoate (compound 3, Scheme 2 below) in the reference patent, in order to generate a diastereomer of Apratoxin S4 (e.g., Apratoxin S9, Applicants’ elected compound), wherein, the dihydrothiazole moiety (X = S), exhibits an R stereochemistry at the chiral carbon. The (R)-4-amino-5-mercaptopentanoic acid (compound 2, Scheme 2 below) that a person of the ordinary skill in the art would have employed in order to generate compound 3, is known in the art at the time of the filing, i.e., since 08/08/2005 (PubChem CID 125415). 

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Therefore, since the reference patent clearly provides for a diastereomer of the reference patent compound of formula IX, the selection of an appropriate reagent for employment in the synthetic protocol of reference patent in order to generate a diastereomer of the reference patent compound of formula IX, wherein, the dihydrothiazole moiety (X = S) or dihydrooxazole moiety (X = O), exhibits an R stereochemistry at the chiral carbon (e.g., instantly claimed compound of formula 1) would have been obvious in view of PubChem CID 125415.
Conclusions
No claim is allowable.
If Applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicants should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should the Applicants present new claims, Applicants should clearly identify where support can be found in the disclosure.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM D BORI whose telephone number is (571)270-7020.  The examiner can normally be reached on Monday through Friday 8:00AM-5:00PM(EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY S LUNDGREN can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IBRAHIM D BORI/				
Examiner, Art Unit 1629     	

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629